Citation Nr: 0606380	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder secondary to the service connected disability of 
residuals of fractures of the right distal tibia and fibula.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to May 1972.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In May 2005, the Board received additional evidence from the 
RO that consisted of a letter from Dr. S.V., that was 
duplicative or cumulative of evidence previously considered 
by the RO in connection with the veteran's claim or was not 
relevant to the issues on appeal.  Accordingly, the Board 
finds no basis for remanding the issues on appeal to the RO 
for its initial consideration of the additional evidence in 
connection with the veteran's claim.  38 C.F.R. §§ 19.9, 
20.1304(c) (2005).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record shows no 
currently diagnosed bilateral hip disorder related to the 
veteran's service.


CONCLUSION OF LAW

A bilateral hip disorder is not proximately due to or the 
result of service-connected residuals of fractures of the 
right distal tibia and fibula.  38 U.S.C.A. §§ 1110, 5103, 
5103A, (West 2002 & Supp. 2005); 38 C.F.R. 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.
In correspondence dated June 2003, the RO advised the veteran 
of what the evidence must show to establish service connected 
compensation benefits.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.      

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103, 127 (2005). 

The RO requested from the veteran relevant records not held 
by federal agencies, including: records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Mayfield, 19 Vet. App. at 127.    

In regard to VA's duty to assist, the Board notes that the RO 
has granted the veteran two VA examinations and obtained the 
veteran's service medical records.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Evidence

A rating decision dated in July 2003 confirms that the 
veteran has a service connected disability for residuals of 
fractures of the right distal tibia and fibula, currently 
evaluated as 40 percent disabling.   

A letter dated in May 2003 from the veteran's chiropractor, 
Dr. R.B., stated that he has treated the veteran since 1988.  
Initially, Dr. R.B. treated the veteran with chiropractic 
adjustments for subluxations of his lumbo-pelvic and sacro-
iliac articulations.  In Dr. R.B.'s chiropractic-medical 
opinion, the veteran's current conditions are related to the 
ankle injury incurred in service.

Letters from private orthopedist Dr. S.V., explain the 
relationship between the veteran's right ankle disability and 
current back pain.  Dr. S.V. opined that the veteran's back 
pain is related to his abnormal gait and right ankle problem.  
The letter written by Dr. S.V. dated in November 2004 
confirms his earlier conclusion.  In that letter, Dr. S.V. 
stated that he had no doubt that the veteran's back problem 
is related to his abnormal gait pattern due to post-traumatic 
changes and the abnormal gait from his right ankle injury.

In a letter dated in August 2005, Dr. S.V., in reference to 
his letter dated in September 2004, said that it discussed 
the injury the veteran sustained to his right ankle while in 
the Coast Guard.  Dr. S.V. also explained that the September 
2004 letter had nothing to do with any type of bilateral hip 
problem but rather the fracture of the right distal tibia and 
fibula.

In a VA examination report dated in July 2003, the VA 
examiner noted that both hips are normally aligned with full 
range of motion on both sides without complaint.  X-rays of 
the hips were normal with no evidence of arthritic changes.  
The VA examiner concluded that the veteran's complaint of a 
hip disorder is not likely to be related to the service 
connected disorder of his right ankle.  Further, the VA 
examiner concluded that there was no evidence of any 
objective pathology in the hips.  The VA examiner reviewed 
the claims folder in conjunction with this medical 
examination.

Legal Criteria 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

Generally, without a pathology to which a veteran's disorder 
can be attributed, there is no basis to find a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (providing that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted"), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

Analysis 

The medical evidence of record does not show that the veteran 
is currently diagnosed with an underlying bilateral hip 
disorder in connection with his complaints of hip pain.  The 
Board recognizes that the veteran is receiving treatment for 
pain in his hip, but this pain alone is insufficient evidence 
of a hip disability.  The VA examiner in the report dated 
July 2003 concluded that the complained of hip disorder is 
not likely to be related to the service-connected disorder of 
his right ankle.  The VA examiner found that the hips were 
normally aligned, the hip x-rays were normal, and there was 
no evidence of an objective pathology.  The veteran's own 
private physician, Dr. S.V., has not diagnosed the veteran 
with a hip disorder.  Instead, he only opined that the 
residuals of fractures of the distal tibia and fibula have 
caused the pain in the veteran's back, not that they caused a 
separate diagnosable injury or disease in the hips.  

The statement of the veteran's chiropractor, Dr. R.B., 
indicates that he has been treating the veteran with 
chiropractic adjustments for subluxations of his lumbo-pelvic 
and sacro-illiac articulations.  This is not a sufficient 
current diagnosis of a hip disorder.  As acknowledged by Dr. 
R.B., scope of practice restrictions prohibit chiropractors 
from treating and evaluating extremities.  Orthopedists, 
however, have a higher degree of specialized training in this 
area.  Thus, Dr. S.V.'s opinion is entitled greater weight.  
As noted above, Dr. S.V. did not identify any underlying 
pathology to the veteran's complaint of hip pain.    

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current disability of a 
bilateral hip disorder has been clinically shown, there is no 
basis upon which compensation benefits may be based.


ORDER

Service connection for a bilateral hip disorder as secondary 
to the service connected disability of residuals of fractures 
of the right distal tibia and fibula is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


